  Case 19-12849       Doc 38     Filed 04/24/20 Entered 04/24/20 11:08:33           Desc Main
                                  Document     Page 1 of 24


                IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
IN RE:                                    )
       ROSEMARY GIBSON,                   )
                                          )
TERRACE GARDEN CONDOMINIUMS               )
ASSOCIATION, an Illinois Not-For-Profit   )
Corporation,                              )
                                          )     Case Number 19-12849
                          Creditor,       )     Judge Jack B. Schmetterer
             v.                           )     Chapter 13
                                          )
ROSEMARY GIBSON,                          )
                          Debtor.         )

                                    NOTICE OF MOTION

TO:    See Attached Service List

        On May 6, 2020 at 10:00 a.m., or as soon thereafter as counsel may be heard, I shall appear
via telephone before the Honorable Judge Jack B. Schmetterer, or any judge sitting in his stead, in
Courtroom 682 of the Everett McKinley Dirksen United States Courthouse, 219 South Dearborn
Street, Chicago, IL 60604, and then and there present the attached Secured Creditor Terrace Garden
Condominiums Association's Motion for Relief from Stay.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult one.)

        Pursuant to General Order No. 20-03 of the United States Bankruptcy Court for the Northern
District of Illinois, if you do not want the Court to grant the attached Secured Creditor Terrace
Garden Condominiums Association's Motion for Relief from Stay, or if you want the Court to
consider your views on the Motion, then on or before May 4, 2020, you or your attorney must file
with the Court a Notice of Objection at:

       United States Bankruptcy Court
       Northern District of Illinois - Eastern Division
       Attn: Clerk of Court
       219 South Dearborn Street
       Chicago, IL 60604

        If you mail your Notice of Objection to the Court for filing, you must mail it early enough
so the Court will receive it on or before the date stated above.
  Case 19-12849       Doc 38      Filed 04/24/20 Entered 04/24/20 11:08:33             Desc Main
                                   Document     Page 2 of 24




       You must also send a copy to:

       Keough & Moody, P.C.                    Tom Vaughn
       Attorney Bryan M. Wiley                 Chapter 13 Trustee
       114 East Van Buren Avenue               55 E. Monroe Street, Suite 3850
       Naperville, IL 60540                    Chicago, IL 60603

       If you or your attorney have filed a Notice of Objection, you or your attorney may appear by
telephone at 10:00 a.m. on May 6, 2020 for a hearing on this Motion.

       In any event, there will be no in-person hearing.

       If you or your attorney do not take these steps, there will not be a hearing on the Motion, and
the Court may decide that you do not oppose the relief sought in the Motion and may enter an order
granting that relief.

CHARLES M. KEOUGH/DAWN L. MOODY
GABRIELLA R. COMSTOCK/KAREN L. BEVERLY
JONATHAN D. WASSELLBRYAN M. WILEY
KEOUGH AND MOODY, P.C.
Attorney Number 06324845
Attorney for Creditor
114 East Van Buren
Naperville, IL 60540
(630) 369-2700

  /s/ Bryan M. Wiley
Attorneys for Creditor
                                      PROOF OF SERVICE

        I, Bryan M. Wiley, an attorney, on oath state, I caused to be served this Notice and Motion
for Relief from Stay to the persons named on the service list via the method listed at or before 4:00
p.m. on April 24, 2020.

                                                      /s/ Bryan M. Wiley

  KEOUGH & MOODY COLLECTS DEBTS FOR ASSOCIATIONS. ANY AND ALL INFORMATION
              OBTAINED CAN AND WILL BE USED FOR THIS PURPOSE.
     Case 19-12849    Doc 38    Filed 04/24/20 Entered 04/24/20 11:08:33   Desc Main
                                 Document     Page 3 of 24


                                       SERVICE LIST



1.       Rosemary Gibson - via regular mail
         1150 W. 18th Street, Unit 1W
         Broadview, IL 60155

2.       David M Siegel - via regular mail and CM/ECF
         David M. Siegel & Associates
         790 Chaddick Drive
         Wheeling, IL 60090

3.       Tom Vaughn - via regular mail and CM/ECF
         Chapter 13 Trustee
         55 E. Monroe Street, Suite 3850
         Chicago, IL 60603
  Case 19-12849       Doc 38     Filed 04/24/20 Entered 04/24/20 11:08:33             Desc Main
                                  Document     Page 4 of 24


                IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
IN RE:                                    )
       ROSEMARY GIBSON,                   )
                                          )
TERRACE GARDEN CONDOMINIUMS               )
ASSOCIATION, an Illinois Not-For-Profit   )
Corporation,                              )
                                          )     Case Number 19-12849
                          Creditor,       )     Judge Jack B. Schmetterer
             v.                           )     Chapter 13
                                          )
ROSEMARY GIBSON,                          )
                          Debtor.         )


  SECURED CREDITOR TERRACE GARDEN CONDOMINIUMS ASSOCIATION'S
                 MOTION FOR RELIEF FROM STAY

       NOW COMES the Secured Creditor, TERRACE GARDEN CONDOMINIUMS

ASSOCIATION, by and through its counsel, Charles M. Keough, Dawn L. Moody, Gabriella R.

Comstock, Karen L. Beverly, Jonathan D. Wassell, and Bryan M. Wiley of Keough and Moody, P.C.

who respectfully prays for the entry of an order granting relief from the automatic stay pursuant to

11 U.S.C. § 362(d), and in support thereof states:

(1)    On May 3, 2019, the above captioned Chapter 13 case was filed.

(2)    The Debtor, Rosemary Gibson, is the owner of a unit commonly known as 1150 W. 18th

       Street, Unit 1W, Broadview, IL 60155.

(3)    The foregoing property is part of the Terrace Garden Condominiums Association and is

       subject to the provisions of the Declaration for Terrace Garden Condominiums Association

       (hereinafter “Declaration”), which was recorded as Document No. 97459984 in the Office

       of the Cook County Recorder of Deeds, and subsequently amended.

(4)    The Association is a party in interest and is secured by virtue of its Declaration.
  Case 19-12849        Doc 38    Filed 04/24/20 Entered 04/24/20 11:08:33              Desc Main
                                  Document     Page 5 of 24


(5)    Pursuant to the terms of the Declaration, the Debtor is required to make monthly assessment

       payments to the Creditor in the amount of $236.72. If assessments are not paid by the 15th

       day of the month in which they are due, a late charge in the amount of $15.00 is assessed to

       the account.

(6)    Pursuant to the terms of the Declaration, the Debtor is required to pay all expenses connected

       with proceedings to collect unpaid assessments and enforce the Declaration terms. These

       amounts are assessed to the Debtor and deemed a part of the Common Expenses.

(7)    The Debtor has failed to make current monthly assessment payments to the Creditor in

       conformity with the Declaration since the filing of this bankruptcy action. Attached hereto

       is a true and accurate statement of account.

(8)    The amount due to the Creditor for post-petition assessments, late fees and attorney’s fees

       is $2,292.98.

(9)    Creditor notified Debtor’s attorney of the post-petition default. The post petition default has

       not been cured in response to said notice. Attached is a true and accurate copy of said

       correspondence.

(10)   The Creditor lacks adequate protection due to the Debtor’s failure to make regular, current

       monthly payments to the Creditor.

(11)   Debtor’s failure to make assessment payments jeopardizes the Creditor's ability to meet its

       scheduled budget or fund reserves, both of which are essential to the maintenance, upkeep,

       repair and replacement of the common areas as required by the Creditor pursuant to the

       Declaration recorded in Cook County, Illinois.

(12)   The property commonly known 1150 W. 18th Street, Unit 1W, Broadview, IL 60155 is not

       necessary for the Debtor’s successful reorganization
   Case 19-12849                    Doc 38           Filed 04/24/20 Entered 04/24/20 11:08:33             Desc Main
                                                      Document     Page 6 of 24


(13)        For the reasons set forth above, it would be inequitable to delay the enforcement of any order

            granting relief from the automatic stay with respect to the Creditor; therefore, Bankruptcy

            Rule 4001(a)(3) should be waived.

            WHEREFORE,                     Secured           Creditor,       TERRACE    GARDEN         CONDOMINIUMS

ASSOCIATION, respectfully requests this Court to grant its Motion for Relief from Stay, for

Bankruptcy Rule 4001(a)(3) to be waived, and for any and all further relief this court deems just and

proper.

                                                                       Respectfully Submitted,
                                                                       TERRACE GARDEN CONDOMINIUMS
                                                                       ASSOCIATION,


                                                                       By:        /s/ Bryan M. Wiley
                                                                              One of its attorneys


CHARLES M. KEOUGH/DAWN L. MOODY
GABRIELLA R. COMSTOCK/KAREN L. BEVERLY
JONATHAN D. WASSELLBRYAN M. WILEY
KEOUGH AND MOODY, P.C.
Attorney Number 06324845
Attorney for Creditor
114 East Van Buren
Naperville, IL 60540
(630) 369-2700
X:\client\Terrace Garden\Collections\Gibson\BK\Motion for Relief.wpd




          KEOUGH & MOODY COLLECTS DEBTS FOR ASSOCIATIONS. ANY AND ALL
           INFORMATION OBTAINED CAN AND WILL BE USED FOR THIS PURPOSE.
Case 19-12849   Doc 38   Filed 04/24/20 Entered 04/24/20 11:08:33   Desc Main
                          Document     Page 7 of 24
Case 19-12849   Doc 38   Filed 04/24/20 Entered 04/24/20 11:08:33   Desc Main
                          Document     Page 8 of 24
Case 19-12849   Doc 38   Filed 04/24/20 Entered 04/24/20 11:08:33   Desc Main
                          Document     Page 9 of 24
Case 19-12849   Doc 38   Filed 04/24/20 Entered 04/24/20 11:08:33   Desc Main
                          Document     Page 10 of 24
Case 19-12849   Doc 38   Filed 04/24/20 Entered 04/24/20 11:08:33   Desc Main
                          Document     Page 11 of 24
Case 19-12849   Doc 38   Filed 04/24/20 Entered 04/24/20 11:08:33   Desc Main
                          Document     Page 12 of 24
Case 19-12849   Doc 38   Filed 04/24/20 Entered 04/24/20 11:08:33   Desc Main
                          Document     Page 13 of 24
  Case 19-12849        Doc 38     Filed 04/24/20 Entered 04/24/20 11:08:33           Desc Main
                                   Document     Page 14 of 24




Writer’s Direct Dial   (630) 369-2700 x 203
Writer’s Email         bmw@kmlegal.com

                                              April 2, 2020

Via Electronic and Regular Mail
davidsiegelbk@gmail.com
Attorney David M. Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090

        RE:      Terrace Garden Condominiums Association v. Rosemary Gibson
                 1150 W. 18th Street, Unit 1W, Broadview
                 Bankruptcy Case Number 19-12849

Dear Mr. Siegel,

        Our office represents the Terrace Garden Condominiums Association (“Association") in the
above-referenced matter. It has come to our attention that your client has failed to remain current
on post-petition assessment payments. As of April 1, 2020, the post-petition balance on this account
is $2,292.98. Enclosed please find a current statement of your client’s account.

        As you know, it is your client’s responsibility to remain current on her post-petition
assessments. When your client fails to make regular, timely payments, the Association lacks
adequate protection. Please note that assessments in the amount of $236.72 are assessed to the
account each month. If the assessment is not timely paid, a late charge in the amount of $15.00 may
be assessed to the account. If your client does not bring her account current by April 16, 2020, our
office will look to file a Motion for Relief from Stay on behalf of the Association shortly
thereafter. Any payment of this default should be directed to our Naperville office, in the form
of certified funds.

        Should you have any questions, please contact our office.

                                              Very truly yours,



                                              BRYAN M. WILEY
                                              Attorney at Law
BMW/kda
enclosure
         Case 19-12849      Doc 38   Filed 04/24/20 Entered 04/24/20 11:08:33    Desc Main
                                      Document     Page 15 of 24
                                               AR0500



                             Terrace Garden Condo Assoc.
                         FINANCIAL TRANSACTIONS ‐ 04/01/20

1150 W. 18th Street # 1W                            Unit ID: 11501W
Rosemary Gibson                                     STATUS: 04 ‐ Legal/Attny
                                                    PREPAID BAL:       0.00
 TXN     ‐‐‐‐‐PAYMENTS/TRXN DESCR‐‐‐‐‐ ‐‐‐‐‐‐‐‐‐CHARGES/PAYMENT DISTR‐‐‐‐‐‐‐‐‐ BALANCE
 DATE     PAYMT AMT CHECK #    DEP DT CODE N/A DESCRIPTION          AMOUNT         DUE
‐‐‐‐‐‐   ‐‐‐‐‐‐‐‐‐‐ ‐‐‐‐‐‐‐‐‐‐ ‐‐‐‐‐‐ ‐‐‐‐‐ ‐‐‐‐ ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ ‐‐‐‐‐‐‐‐‐‐ ‐‐‐‐‐‐‐‐‐‐‐‐
022916              INIT LIAB BAL     A1         ASSESSMENT          919.12      919.12
022916              INIT LIAB BAL     C2         Special Assm        332.81     1251.93
022916              INIT LIAB BAL     01         Late Fees            75.00     1326.93
‐‐‐‐‐‐
030116              APPLY CHARGES     A1            ASSESSMENT          229.78        1556.71
030116                                C2            Special Assm         66.88        1623.59
031716       498.00 MO44212523 031716 A1            ASSESSMENT         (229.78)       1125.59
031716                                C2            Special Assm        (66.88)
031716                                PP            Credit‐Prepaid     (201.34)
‐‐‐‐‐‐
040116              APPLY CHARGES     A1            ASSESSMENT          229.78        1355.37
040116                                C2            Special Assm         66.88        1422.25
040116              APPLY PREPAYMNT   A1            ASSESSMENT         (201.34)       1422.25
041416       498.00 1629502115 041416 A1            ASSESSMENT          (28.44)        924.25
041416                                C2            Special Assm        (66.88)
041416                                PP            Credit‐Prepaid     (402.68)
‐‐‐‐‐‐
050116              APPLY CHARGES     A1             ASSESSMENT         229.78        1154.03
050116                                C2             Special Assm        66.88        1220.91
050116              APPLY PREPAYMNT   A1             ASSESSMENT        (402.68)       1220.91
051316       498.00 1591802337 051316 A1             ASSESSMENT        (498.00)        722.91
‐‐‐‐‐‐
060116              APPLY CHARGES       A1           ASSESSMENT         229.78         952.69
060116                                  C2           Special Assm        66.88        1019.57
062416       498.00 75704        062416 A1           ASSESSMENT        (478.00)        521.57
062416                                  01           Late Fees          (20.00)
‐‐‐‐‐‐
070116              APPLY CHARGES     A1             ASSESSMENT         229.78         751.35
070116                                C2             Special Assm        66.88         818.23
072016       498.00 8788111643 072016 A1             ASSESSMENT        (229.78)        320.23
072016                                01             Late Fees          (55.00)
072016                                C2             Special Assm      (213.22)
‐‐‐‐‐‐
080116              APPLY CHARGES        A1          ASSESSMENT         229.78         550.01
080116                                   C2          Special Assm        66.88         616.89
‐‐‐‐‐‐
090116              APPLY CHARGES     A1             ASSESSMENT         229.78         846.67
090116                                C2             Special Assm        66.88         913.55
091416       498.00 9630334711 091416 A1             ASSESSMENT        (459.56)        415.55
091416                                C2             Special Assm       (38.44)
‐‐‐‐‐‐
100116              APPLY CHARGES        A1         ASSESSMENT          229.78         645.33
                                               Page 1
         Case 19-12849    Doc 38   Filed 04/24/20 Entered 04/24/20 11:08:33    Desc Main
                                    Document     Page 16 of 24
                                             AR0500
100116                               C2           Special Assm         66.88         712.21
101116      498.00 3587541673 101116 A1           ASSESSMENT         (229.78)        214.21
101116                               C2           Special Assm       (268.22)
‐‐‐‐‐‐
110116             APPLY CHARGES       A1         ASSESSMENT          229.78         443.99
110116                                 C2         Special Assm         66.88         510.87
‐‐‐‐‐‐
120116             APPLY CHARGES     A1           ASSESSMENT          229.78         740.65
120116                               C2           Special Assm         66.88         807.53
120516      498.00 9684492907 120516 A1           ASSESSMENT         (459.56)        309.53
120516                               C2           Special Assm        (38.44)
121316       12.87 1591803009 121316 C2           Special Assm        (12.87)        296.66
‐‐‐‐‐‐
010117             APPLY CHARGES       A1         ASSESSMENT          229.78         526.44
010117                                 C2         Special Assm         66.88         593.32
‐‐‐‐‐‐
020117             APPLY CHARGES      A1          ASSESSMENT          229.78         823.10
020117                                C2          Special Assm         66.88         889.98
020217      311.66 2056        020217 A1          ASSESSMENT         (311.66)        578.32
‐‐‐‐‐‐
030117             APPLY CHARGES      A1          ASSESSMENT          229.78         808.10
030117                                C2          Special Assm         66.88         874.98
030717      311.66 2057        030717 A1          ASSESSMENT         (311.66)        563.32
‐‐‐‐‐‐
040117             APPLY CHARGES       A1         ASSESSMENT          229.78         793.10
040117                                 C2         Special Assm         66.88         859.98
‐‐‐‐‐‐
050117             APPLY CHARGES      A1          ASSESSMENT          229.78        1089.76
050117                                C2          Special Assm         66.88        1156.64
050417      311.66 2061        050417 A1          ASSESSMENT         (311.66)        844.98
‐‐‐‐‐‐
060117             APPLY CHARGES       A1         ASSESSMENT          229.78        1074.76
060117                                 C2         Special Assm         66.88        1141.64
‐‐‐‐‐‐
070117             APPLY CHARGES       A1         ASSESSMENT          229.78        1371.42
070117                                 C2         Special Assm         66.88        1438.30
072417             APPLY LATE FEE      01         Late Fees            15.00        1453.30
‐‐‐‐‐‐
080117             APPLY CHARGES       A1          ASSESSMENT         229.78        1683.08
080117                                 C2          Special Assm        66.88        1749.96
083117             APPLY LATE FEE      01          Late Fees           15.00        1764.96
‐‐‐‐‐‐
090117             APPLY CHARGES       A1          ASSESSMENT         229.78        1994.74
090117                                 C2          Special Assm        66.88        2061.62
092617             APPLY LATE FEE      01          Late Fees           15.00        2076.62
‐‐‐‐‐‐
100117             APPLY CHARGES       A1          ASSESSMENT         229.78        2306.40
100117                                 C2          Special Assm        66.88        2373.28
103117             APPLY LATE FEE      01          Late Fees           15.00        2388.28
‐‐‐‐‐‐
110117             APPLY CHARGES       A1          ASSESSMENT         229.78        2618.06
112217             APPLY LATE FEE      01          Late Fees           15.00        2633.06
‐‐‐‐‐‐
120117             APPLY CHARGES       A1         ASSESSMENT          229.78        2862.84
                                             Page 2
         Case 19-12849     Doc 38   Filed 04/24/20 Entered 04/24/20 11:08:33     Desc Main
                                     Document     Page 17 of 24
                                              AR0500
120517      311.66 44592        120517 A1          ASSESSMENT         (311.66)        2551.18
‐‐‐‐‐‐
010118             APPLY CHARGES        A1         ASSESSMENT          229.78         2780.96
‐‐‐‐‐‐
020118             APPLY CHARGES        A1         ASSESSMENT          229.78         3010.74
022818             APPLY LATE FEE       01         Late Fees            15.00         3025.74
‐‐‐‐‐‐
030118             APPLY CHARGES     A1            ASSESSMENT          229.78         3255.52
031418      378.54 105        031418 A1            ASSESSMENT         (378.54)        2876.98
‐‐‐‐‐‐
040118             APPLY CHARGES        A1         ASSESSMENT          229.78         3106.76
‐‐‐‐‐‐
050118             APPLY CHARGES        A1         ASSESSMENT          229.78         3336.54
‐‐‐‐‐‐
060118             APPLY CHARGES        A1         ASSESSMENT          229.78         3566.32
062718             APPLY LATE FEE       01         Late Fees            15.00         3581.32
‐‐‐‐‐‐
070118             APPLY CHARGES        A1         ASSESSMENT          229.78         3811.10
072318             APPLY LATE FEE       01         Late Fees            15.00         3826.10
‐‐‐‐‐‐
080118             APPLY CHARGES        A1         ASSESSMENT          229.78         4055.88
082118             APPLY LATE FEE       01         Late Fees            15.00         4070.88
‐‐‐‐‐‐
090118             APPLY CHARGES        A1          ASSESSMENT         229.78         4300.66
‐‐‐‐‐‐
100118             APPLY CHARGES        A1          ASSESSMENT         229.78         4530.44
101718             APPLY LATE FEE       01          Late Fees           15.00         4545.44
‐‐‐‐‐‐
110118             APPLY CHARGES        A1          ASSESSMENT         229.78         4775.22
112118             APPLY LATE FEE       01          Late Fees           15.00         4790.22
‐‐‐‐‐‐
120118             APPLY CHARGES        A1          ASSESSMENT         229.78         5020.00
122018             APPLY LATE FEE       01          Late Fees           15.00         5035.00
‐‐‐‐‐‐
010119             APPLY CHARGES        A1          ASSESSMENT         236.72         5271.72
‐‐‐‐‐‐
020119             APPLY CHARGES        A1          ASSESSMENT         236.72         5508.44
022119             APPLY LATE FEE       01          Late Fees           15.00         5523.44
‐‐‐‐‐‐
030119             APPLY CHARGES        A1          ASSESSMENT         236.72         5760.16
032219             APPLY LATE FEE       01          Late Fees           15.00         5775.16
‐‐‐‐‐‐
040119             APPLY CHARGES        A1          ASSESSMENT         236.72         6011.88
042219             APPLY LATE FEE       01          Late Fees           15.00         6026.88
042319             EXPENSE ADJ          05          Attorney Fees      240.00         6266.88
‐‐‐‐‐‐
050119             APPLY CHARGES        A1          ASSESSMENT          236.72        6503.60
                                                                                                BK filed
052219             APPLY LATE FEE       01          Late Fees            15.00        6518.60   5/3/19
‐‐‐‐‐‐
060119             APPLY CHARGES        A1          ASSESSMENT          236.72        6755.32
061719             EXPENSE ADJ          05          Attorney Fees       450.00        7205.32
062619             APPLY LATE FEE       01          Late Fees            15.00        7220.32
‐‐‐‐‐‐
070119             APPLY CHARGES        A1         ASSESSMENT           236.72        7457.04
                                              Page 3
         Case 19-12849   Doc 38    Filed 04/24/20 Entered 04/24/20 11:08:33        Desc Main
                                    Document     Page 18 of 24
                                              AR0500
070519      251.72 115        070519 A1            ASSESSMENT            (251.72)       7205.32
073119      251.72 116        073119 A1            ASSESSMENT            (251.72)       6953.60
‐‐‐‐‐‐
080119             APPLY CHARGES        A1           ASSESSMENT           236.72        7190.32
‐‐‐‐‐‐
090119             APPLY CHARGES        A1           ASSESSMENT           236.72        7427.04
‐‐‐‐‐‐
100119             APPLY CHARGES        A1           ASSESSMENT           236.72        7663.76
100819      252.86 1419993     100819   A1           ASSESSMENT          (252.86)       7410.90
102819             EXPENSE ADJ          C1           Parking Assm          30.00        7440.90
102819       30.00 119         102819   C1           Parking Assm         (30.00)       7410.90
‐‐‐‐‐‐
110119             APPLY CHARGES     A1              ASSESSMENT           236.72        7647.62
110819      126.43 1424476    110819 A1              ASSESSMENT          (126.43)       7521.19
‐‐‐‐‐‐
120119             APPLY CHARGES     A1              ASSESSMENT           236.72        7757.91
121819      126.43 1428536    121819 A1              ASSESSMENT          (126.43)       7631.48
‐‐‐‐‐‐
010120             APPLY CHARGES     A1              ASSESSMENT           236.72        7868.20
013020      126.43 1435738    013020 A1              ASSESSMENT          (126.43)       7741.77
‐‐‐‐‐‐
020120             APPLY CHARGES     A1              ASSESSMENT           236.72        7978.49
021120      126.43 1440048    021120 A1              ASSESSMENT          (126.43)       7852.06
‐‐‐‐‐‐
030120             APPLY CHARGES     A1              ASSESSMENT           236.72        8088.78
031620      126.43 1444215    031620 A1              ASSESSMENT          (126.43)       7962.35



                          B A L A N C E    S U M M A R Y
                          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐


                   CHARGE CODE     DESCRIPTION               AMOUNT
                   ‐‐‐‐‐‐‐‐‐‐‐     ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐      ‐‐‐‐‐‐‐‐‐‐‐‐
                     A1              ASSESSMENT              6,051.89
                     C2              Special Assm              965.46
                     01              Late Fees                 255.00
                     05              Attorney Fees             690.00
                                                          ‐‐‐‐‐‐‐‐‐‐‐‐
                                     TOTAL:                  7,962.35


                                                 Proof of Claim             -6,953.60     1,008.75
                                                 Trustee Payments              885.01     1,893.76
                                                 April Assessment              236.72     2,130.48
                                                 Post-Petition Demand          162.50     2,292.98




                                              Page 4
          Case 19-12849          Doc 38    Filed 04/24/20 Entered 04/24/20 11:08:33   Desc Main
                                            Document     Page 19 of 24
DATE: 4/22/20 TIME: 11:36 AM                   Terrace Garden Condo Assoc.                        Page: 1

                                            FINANCIAL TRANSACTIONS - 04/22/20

1150 W. 18th Street # 1W
Rosemary Gibson
Unit ID: 11501W
STATUS: 04 - Legal/Attny
PREPAID BAL:      0.00
 DATE      PAYMT AMT          CHECK # DEP DT CODE         N/A     DESCRIPTION         AMOUNT      BALANCE
022916                     INIT LIAB BAL        A1              ASSESSMENT             919.12       919.12
022916                     INIT LIAB BAL        C2              Special Assm           332.81      1251.93
022916                     INIT LIAB BAL        01              Late Fees               75.00      1326.93
______
030116                     APPLY CHARGES  A1                    ASSESSMENT              229.78     1556.71
030116                                    C2                    Special Assm             66.88     1623.59
031716           498.00 MO44212523 031716 A1                    ASSESSMENT            (229.78)     1125.59
031716                                    C2                    Special Assm           (66.88)
031716                                    PP                    Credit-Prepaid        (201.34)
______
040116                     APPLY CHARGES  A1                    ASSESSMENT              229.78     1355.37
040116                                    C2                    Special Assm             66.88     1422.25
040116                 APPLY PREPAYMNT    A1                    ASSESSMENT            (201.34)     1422.25
041416           498.00 1629502115 041416 A1                    ASSESSMENT             (28.44)      924.25
041416                                    C2                    Special Assm           (66.88)
041416                                    PP                    Credit-Prepaid        (402.68)
______
050116                     APPLY CHARGES  A1                    ASSESSMENT              229.78     1154.03
050116                                    C2                    Special Assm             66.88     1220.91
050116                 APPLY PREPAYMNT    A1                    ASSESSMENT            (402.68)     1220.91
051316           498.00 1591802337 051316 A1                    ASSESSMENT            (498.00)      722.91
______
060116                     APPLY CHARGES       A1               ASSESSMENT              229.78      952.69
060116                                         C2               Special Assm             66.88     1019.57
062416           498.00           75704 062416 A1               ASSESSMENT            (478.00)      521.57
062416                                         01               Late Fees              (20.00)
______
070116                     APPLY CHARGES  A1                    ASSESSMENT              229.78      751.35
070116                                    C2                    Special Assm             66.88      818.23
072016           498.00 8788111643 072016 A1                    ASSESSMENT            (229.78)      320.23
072016                                    01                    Late Fees              (55.00)
072016                                    C2                    Special Assm          (213.22)
______
080116                     APPLY CHARGES       A1               ASSESSMENT             229.78       550.01
080116                                         C2               Special Assm            66.88       616.89
081516   HO Phoned/Bank Sent Funds to Incoorect Account
081516   Should be Rectified Within 2 Weeks
______
          Case 19-12849        Doc 38    Filed 04/24/20 Entered 04/24/20 11:08:33   Desc Main
                                          Document     Page 20 of 24
DATE: 4/22/20 TIME: 11:36 AM                 Terrace Garden Condo Assoc.                        Page: 2

                                           FINANCIAL TRANSACTIONS - 04/22/20

1150 W. 18th Street # 1W
Rosemary Gibson
Unit ID: 11501W
STATUS: 04 - Legal/Attny
PREPAID BAL:      0.00
 DATE      PAYMT AMT         CHECK # DEP DT CODE        N/A     DESCRIPTION         AMOUNT      BALANCE
090116                     APPLY CHARGES       A1             ASSESSMENT             229.78       846.67
090116                                         C2             Special Assm            66.88       913.55
090916   HO Phoned/Sent Payment to KSN
091416          498.00 9630334711 091416 A1                   ASSESSMENT            (459.56)      415.55
091416                                   C2                   Special Assm           (38.44)
______
100116                     APPLY CHARGES  A1                  ASSESSMENT              229.78      645.33
100116                                    C2                  Special Assm             66.88      712.21
101116           498.00 3587541673 101116 A1                  ASSESSMENT            (229.78)      214.21
101116                                    C2                  Special Assm          (268.22)
______
110116                     APPLY CHARGES       A1             ASSESSMENT             229.78       443.99
110116                                         C2             Special Assm            66.88       510.87
112116   HO Phoned/Sent Payment to KSN
______
120116                     APPLY CHARGES  A1                  ASSESSMENT              229.78      740.65
120116                                    C2                  Special Assm             66.88      807.53
120516           498.00 9684492907 120516 A1                  ASSESSMENT            (459.56)      309.53
120516                                    C2                  Special Assm           (38.44)
121316            12.87 1591803009 121316 C2                  Special Assm           (12.87)      296.66
______
010117                     APPLY CHARGES       A1             ASSESSMENT             229.78       526.44
010117                                         C2             Special Assm            66.88       593.32
______
020117                     APPLY CHARGES     A1               ASSESSMENT              229.78      823.10
020117                                       C2               Special Assm             66.88      889.98
020217           311.66          2056 020217 A1               ASSESSMENT            (311.66)      578.32
______
030117                     APPLY CHARGES     A1               ASSESSMENT              229.78      808.10
030117                                       C2               Special Assm             66.88      874.98
030717           311.66          2057 030717 A1               ASSESSMENT            (311.66)      563.32
______
040117                     APPLY CHARGES       A1             ASSESSMENT             229.78       793.10
040117                                         C2             Special Assm            66.88       859.98
______
050117                     APPLY CHARGES     A1               ASSESSMENT              229.78     1089.76
050117                                       C2               Special Assm             66.88     1156.64
050417           311.66          2061 050417 A1               ASSESSMENT            (311.66)      844.98
          Case 19-12849         Doc 38   Filed 04/24/20 Entered 04/24/20 11:08:33   Desc Main
                                          Document     Page 21 of 24
DATE: 4/22/20 TIME: 11:36 AM                 Terrace Garden Condo Assoc.                        Page: 3

                                            FINANCIAL TRANSACTIONS - 04/22/20

1150 W. 18th Street # 1W
Rosemary Gibson
Unit ID: 11501W
STATUS: 04 - Legal/Attny
PREPAID BAL:      0.00
 DATE      PAYMT AMT          CHECK # DEP DT CODE        N/A     DESCRIPTION        AMOUNT      BALANCE
______
060117                     APPLY CHARGES        A1             ASSESSMENT            229.78      1074.76
060117                                          C2             Special Assm           66.88      1141.64
______
070117                     APPLY CHARGES        A1             ASSESSMENT            229.78      1371.42
070117                                          C2             Special Assm           66.88      1438.30
072417                     APPLY LATE FEE       01             Late Fees              15.00      1453.30
______
080117                     APPLY CHARGES        A1             ASSESSMENT            229.78      1683.08
080117                                          C2             Special Assm           66.88      1749.96
083117                     APPLY LATE FEE       01             Late Fees              15.00      1764.96
______
090117                     APPLY CHARGES        A1             ASSESSMENT            229.78      1994.74
090117                                          C2             Special Assm           66.88      2061.62
092617                     APPLY LATE FEE       01             Late Fees              15.00      2076.62
______
100117                     APPLY CHARGES        A1             ASSESSMENT            229.78      2306.40
100117                                          C2             Special Assm           66.88      2373.28
103117                     APPLY LATE FEE       01             Late Fees              15.00      2388.28
______
110117                     APPLY CHARGES        A1             ASSESSMENT            229.78      2618.06
112217                     APPLY LATE FEE       01             Late Fees              15.00      2633.06
______
120117                     APPLY CHARGES      A1               ASSESSMENT             229.78     2862.84
120517           311.66          44592 120517 A1               ASSESSMENT           (311.66)     2551.18
______
010118                     APPLY CHARGES        A1             ASSESSMENT            229.78      2780.96
______
020118                     APPLY CHARGES        A1             ASSESSMENT            229.78      3010.74
022818                     APPLY LATE FEE       01             Late Fees              15.00      3025.74
______
030118                   APPLY CHARGES      A1                 ASSESSMENT            229.78      3255.52
030718   HO Mailed Coupons W/O Check
030718   Mailing Check Today
030718   BK Was Filed 07/2017 #17-22282
031418            378.54         105 031418 A1                 ASSESSMENT           (378.54)     2876.98
______
040118                     APPLY CHARGES        A1             ASSESSMENT            229.78      3106.76
          Case 19-12849         Doc 38     Filed 04/24/20 Entered 04/24/20 11:08:33   Desc Main
                                            Document     Page 22 of 24
DATE: 4/22/20 TIME: 11:36 AM                   Terrace Garden Condo Assoc.                        Page: 4

                                             FINANCIAL TRANSACTIONS - 04/22/20

1150 W. 18th Street # 1W
Rosemary Gibson
Unit ID: 11501W
STATUS: 04 - Legal/Attny
PREPAID BAL:      0.00
 DATE      PAYMT AMT          CHECK # DEP DT CODE         N/A     DESCRIPTION         AMOUNT      BALANCE
______
050118                     APPLY CHARGES           A1           ASSESSMENT             229.78      3336.54
______
060118                     APPLY CHARGES           A1           ASSESSMENT             229.78      3566.32
062718                     APPLY LATE FEE          01           Late Fees               15.00      3581.32
______
070118                     APPLY CHARGES           A1           ASSESSMENT             229.78      3811.10
072318                     APPLY LATE FEE          01           Late Fees               15.00      3826.10
______
080118                     APPLY CHARGES           A1           ASSESSMENT             229.78      4055.88
082118                     APPLY LATE FEE          01           Late Fees               15.00      4070.88
______
090118                    APPLY CHARGES             A1          ASSESSMENT             229.78      4300.66
091818   Owner called to say she filed a chapter 13
091818   in July of 2017. Will have her attorney
091818   resend paperwork regarding this.
______
100118                     APPLY CHARGES           A1           ASSESSMENT             229.78      4530.44
101718                     APPLY LATE FEE          01           Late Fees               15.00      4545.44
______
110118                     APPLY CHARGES           A1           ASSESSMENT             229.78      4775.22
112118                     APPLY LATE FEE          01           Late Fees               15.00      4790.22
______
120118                     APPLY CHARGES           A1           ASSESSMENT             229.78      5020.00
122018                     APPLY LATE FEE          01           Late Fees               15.00      5035.00
______
010119                     APPLY CHARGES           A1           ASSESSMENT             236.72      5271.72
______
020119                     APPLY CHARGES           A1           ASSESSMENT             236.72      5508.44
022119                     APPLY LATE FEE          01           Late Fees               15.00      5523.44
______
030119                     APPLY CHARGES           A1           ASSESSMENT             236.72      5760.16
032219                     APPLY LATE FEE          01           Late Fees               15.00      5775.16
______
040119                     APPLY CHARGES           A1           ASSESSMENT             236.72      6011.88
042219                     APPLY LATE FEE          01           Late Fees               15.00      6026.88
042319                     EXPENSE ADJ             05           Attorney Fees          240.00      6266.88
042319   K&M#201905
          Case 19-12849         Doc 38   Filed 04/24/20 Entered 04/24/20 11:08:33   Desc Main
                                          Document     Page 23 of 24
DATE: 4/22/20 TIME: 11:36 AM                 Terrace Garden Condo Assoc.                        Page: 5

                                            FINANCIAL TRANSACTIONS - 04/22/20

1150 W. 18th Street # 1W
Rosemary Gibson
Unit ID: 11501W
STATUS: 04 - Legal/Attny
PREPAID BAL:      0.00
 DATE      PAYMT AMT          CHECK # DEP DT CODE        N/A     DESCRIPTION        AMOUNT      BALANCE
______
050119                     APPLY CHARGES        A1             ASSESSMENT            236.72      6503.60
052219                     APPLY LATE FEE       01             Late Fees              15.00      6518.60
______
060119                     APPLY CHARGES        A1             ASSESSMENT            236.72      6755.32
061719                     EXPENSE ADJ          05             Attorney Fees         450.00      7205.32
061719   K&M#204135
062619                     APPLY LATE FEE       01             Late Fees              15.00      7220.32
______
070119                 APPLY CHARGES         A1                ASSESSMENT             236.72     7457.04
070519          251.72            115 070519 A1                ASSESSMENT           (251.72)     7205.32
073119   HO Phoned/Referred to Attorney
073119          251.72            116 073119 A1                ASSESSMENT           (251.72)     6953.60
______
080119                     APPLY CHARGES        A1             ASSESSMENT            236.72      7190.32
______
090119                     APPLY CHARGES        A1             ASSESSMENT            236.72      7427.04
______
100119                  APPLY CHARGES           A1             ASSESSMENT             236.72     7663.76
100819           252.86     1419993 100819      A1             ASSESSMENT           (252.86)     7410.90
102819                  EXPENSE ADJ             C1             Parking Assm            30.00     7440.90
102819            30.00         119 102819      C1             Parking Assm          (30.00)     7410.90
______
110119                   APPLY CHARGES       A1                ASSESSMENT            236.72      7647.62
110819   Pre-Petition Payment/Atty
110819            126.43      1424476 110819 A1                ASSESSMENT           (126.43)     7521.19
______
120119                   APPLY CHARGES       A1                ASSESSMENT            236.72      7757.91
121819   Pre-Petition Payment/Atty
121819            126.43      1428536 121819 A1                ASSESSMENT           (126.43)     7631.48
______
010120                   APPLY CHARGES       A1                ASSESSMENT            236.72      7868.20
013020   Pre-Petition Payment/Atty
013020            126.43      1435738 013020 A1                ASSESSMENT           (126.43)     7741.77
______
020120                   APPLY CHARGES       A1                ASSESSMENT            236.72      7978.49
021120   Pre-Petition Payment/Atty
021120            126.43      1440048 021120 A1                ASSESSMENT           (126.43)     7852.06
          Case 19-12849        Doc 38   Filed 04/24/20 Entered 04/24/20 11:08:33         Desc Main
                                         Document     Page 24 of 24
DATE: 4/22/20 TIME: 11:36 AM                Terrace Garden Condo Assoc.                              Page: 6

                                           FINANCIAL TRANSACTIONS - 04/22/20

1150 W. 18th Street # 1W
Rosemary Gibson
Unit ID: 11501W
STATUS: 04 - Legal/Attny
PREPAID BAL:      0.00
 DATE      PAYMT AMT         CHECK # DEP DT CODE         N/A      DESCRIPTION            AMOUNT      BALANCE
______
030120                   APPLY CHARGES       A1                ASSESSMENT                  236.72      8088.78
031620   Pre-Petition Payment/Atty
031620            126.43      1444215 031620 A1                ASSESSMENT                 (126.43)     7962.35
______
040120                     APPLY CHARGES       A1              ASSESSMENT                  236.72      8199.07


                                               *Attorney's Fees - Post Petition Demand     162.50      8361.57
                                               Proof of Claim                            -6953.60    $1,407.97
                                               Trustee Payments                            885.01    $2,292.98
